DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an interview with the attorney of record, Michael J. Sullivan on February 10, 2022.  
 
	The claims have been amended as follow:
The subject matter of claim 3 is incorporated into base claim 1 and independent claims 13 and 20 are amended as underlined hereinafter.  Claim 3 is now canceled.   
  
Claim 1. 	A woven papermaking fabric having a machine direction axis and a cross-machine direction axis, the fabric comprising: a plurality of machine direction (MD) oriented warp filaments and a plurality of substantially cross-machine direction (CD) oriented shute filaments, the shute filaments being interwoven with the warp filaments to provide a machine contacting fabric side and an opposed web contacting fabric side, the web contacting fabric side having a plurality of protuberances disposed thereon and spaced apart from one another to define a plurality of valleys there between, the plurality of protuberances each having a length, a height, a uniform upper surface that is substantially planar, a non-zero element angle and a wall angle greater than about 20 degrees, the plurality of valleys having a valley bottom plane, wherein the distance between the valley bottom plane and the protuberance upper surface varies less than about 150 µm along the length of the protuberance.

Claim 3. (Canceled)

Claim 13.  	A papermaking fabric woven from a plurality of interwoven shute and warp filaments and having a machine contacting surface and an opposite web contacting surface, the web contacting surface comprising a plurality of machine direction (MD) oriented protuberances woven in a twill pattern and having a uniform upper surface that is substantially planar an element angle from 5.0 to 10.0 degrees and a wall angle greater than about 22 degrees, each of the MD oriented protuberances comprising 2 to 6 directly adjacent warp filaments, wherein each warp filament has a float length from 4 to 50 and the directly adjacent warp filaments forming the MD oriented protuberances have a paired portion having a float length from 2 to 8.  

Claim 20.          A woven papermaking fabric comprising a pair of spaced apart and substantially parallel machine direction (MD) oriented protuberances having an element angle from 0.5 to 10 degrees, a wall angle greater than about 22 degrees and an upper surface that is uniform along the length of the protuberance, each protuberance comprising 2 to 6 warp filaments woven above a corresponding shute filament for a float length from 4 to 50 and having a paired portion with a float length from 2 to 10, wherein the pair of MD oriented protuberances define a valley there between, the valley having a valley depth from about 0.30 to about 1.00 mm.

Allowable Subject Matter
Claims 1-2, 4-15, 18, 20-23, 26, 30, and 31 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:   A woven papermaking fabric, the fabric comprising machine direction (MD) oriented warp filaments and cross-machine direction (CD) and spaced apart from one another to define a plurality of valleys there between, the plurality of protuberances each having a length, a height, a uniform upper surface that is substantially planar, a non-zero element angle and a wall angle greater than about 20 degrees, the plurality of valleys having a valley bottom plane, wherein the distance between the valley bottom plane and the protuberance upper surface varies less than about 150 µm along the length of the protuberance.

Claims 2, and 4-12 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well.

Claim 13 is allowed, because the prior art does not disclose or suggest:  A papermaking fabric woven from a plurality of interwoven shute and warp filaments and having a machine contacting surface and an opposite web contacting surface, the web contacting surface comprising a plurality of machine direction (MD) oriented protuberances woven in a twill pattern and having a uniform upper surface that is substantially planar an element angle from 5.0 to 10.0 degrees and a wall angle greater than about 22 degrees, each of the MD oriented protuberances comprising 2 to 6 directly adjacent warp filaments, wherein each warp filament has a float length from 4 to 50 and the directly adjacent warp filaments forming the MD oriented protuberances have a paired portion having a float length from 2 to 8.

Claims 14, 15, and 18 are dependent directly/indirectly on claim 13 and therefore, they are allowed as well.
 
Claim 20.          A woven papermaking fabric comprising a pair of spaced apart and substantially parallel machine direction (MD) oriented protuberances having an element angle from 0.5 to 10 degrees, a wall angle greater than about 22 degrees and an upper surface that is uniform along the length of the protuberance, each protuberance comprising 2 to 6 warp filaments woven above a corresponding shute filament for a float length from 4 to 50 and having a paired portion with a float length from 2 to 10, wherein the pair of MD oriented protuberances define a valley there between, the valley having a valley depth from about 0.30 to about 1.00 mm.

Claims 21-23, 26, 30, and 31 are dependent directly/indirectly on claim 20 and therefore, they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments in the appeal brief filed on December 31, 2021 have been considered.
In view of the arguments and amendment to the claims, specification, and drawings objections set forth previously have been withdrawn.  All remaining claimed features have been clearly defined and have support in the specification.  Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 as being unpatentable over Hans-Jlirgen Lamb (US 2017/0211235 A1) in view of Cristina Asensio Mullally et al. (US 2008/0110591 A1).    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748